ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
GSC Construction, Inc.                         )       ASBCA Nos. 59046, 59957
                                               )
Under Contract No. W9126G-1 l-D-0061           )

APPEARANCE FOR THE APPELLANT:                          James S. DelSordo, Esq.
                                                        Argus Legal, LLC
                                                        Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Ronald J. Goodeyon, Esq.
                                                       Jason R. Chester, Esq.
                                                       Keith J. Klein, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Tulsa

    OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON APPELLANT'S
                 MOTION FOR SUMMARY JUDGMENT

         Appellant, GSC Construction Inc., moves for summary judgment, apparently in
the amount of $468,808.43, related to its performance of the above-referenced contract
to construct a Central Issue Facility at Fort Sill, Oklahoma (mot. at 2, ii 4, at 5, ii 18).
Summary judgment shall be granted if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of
law. Avant Assessment, LLC, ASBCA No. 58867, 15-1BCAii36,067 at 176,129
(citing FED. R. C1v. P. 56(a)). Where, as here, the movant has the burden of proof at
trial, his showing must be sufficient that no reasonable trier of fact could find other
than for the movant. Philadelphia Biologics Center, ASBCA No. 44578, 95-2 BCA
ii 27,805 at 138,641.

        Where a contractor fails to provide accounting or other evidence to substantiate
its allegations of a quantum recovery, it has not met its burden of proof and is
therefore not entitled to payment. Environmental Safety Consultants, Inc., ASBCA
No. 53485, 03-2 BCA ii 32,298 at 159,808. The evidence that GSC cites in support of
its quantum position ($468,808.43) consists of its three-page claim to the contracting
officer (mot. at 5, ii 18 (citing R4, tab 28)). Although the claim states that the
government owes GSC $468,808.43 (consisting of three elements: "turnaround area,"
withheld payments, and claim preparation costs), those three pages of narrative neither
include nor are accompanied by any accounting or other evidence sufficient that no
reasonable trier of fact could find other than that GSC is owed $468,808.43 (or any
amount), even assuming entitlement (R4, tab 28 at 2). Cf Philadelphia Biologics, 95-
2 BCA ~ 27,805 at 138,642 (denying motion for partial judgment where affidavit
contained no information independent of contracting officer's final decision to support
amount claimed).

        In addition, GSC's explanation of the relevant contract language is undeveloped
and, at this stage, no more effective than the explanation that the government advanced
in support of its own, unsuccessful motion for summary judgment. As did the
government, GSC relies upon sections 6.4.6.l.(c) and (d) of the contract's Statement of
Work, which provide, respectively, that "[t]he Government will provide primary or
main water pipe distribution," and that "[t]he Infrastructure Contractor will design and
construct the sanitary sewer service line between the sanitary sewer main to 5 feet
from the building" (mot. at 6-7). GSC Construction, Inc., ASBCA No. 59046, 14-1
BCA ~ 35, 739 at 174,918. Of course, denial of the government's motion is not a
reason to deny GSC's motion. See Macro-Z-Technology, ASBCA No. 56711, 13 BCA
~ 35,225 at 172,834. However, GSC's explanation of section 6.4.6.l fails to persuade
us that the government or a contractor other than GSC was responsible for the specific
water line and sewer line work at issue in this dispute, for essentially the same reason
the government's summary judgment motion failed: our view remains that "[t]his may
be a case in which evidence of trade practice and custom plays an important role in
contract interpretation, to explain the meaning of technical terms in contract provisions
and on contract drawings," and that "[t]he Board might also benefit from further,
detailed evidence from those with personal knowledge of the contract work, or from
stipulated facts." GSC Construction, 14-1 BCA ~ 35,739 at 174,920.

       Accordingly, GSC fails to meet its burden, and its motion for summary judgment
is denied.

       Dated: 12 July 2016




                                                  ~I~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)




                                           2
 I concur                                      I concur


    $~·.
     ;7 ~-
 MARK N. STEMPLE
                                                  ~
                                               RICHARD SHACKLEFORD
Administrative Judge                           Administrative Judge
Acting Chairman                                Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals



     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59046, 59957, Appeals of
GSC Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                        3